Title: Genealogical Chart of the Franklin Family, [July 1758]
From: Franklin, Benjamin
To: 


Soon after returning to London from his July visit to Ecton and Banbury, Franklin made an elaborate genealogical chart in which he brought together both the information he had gathered on this trip and his own previous knowledge. He drew circles to represent individuals and inserted in each (sometimes spilling over the edges) such vital data as he had accumulated. He then connected the circles by double lines to show the descent of each person, going back as far as the earliest known ancestor, his great-great-grandfather, Thomas Franklyne. The chart is on a sheet of about 15 by 20 inches. On the back is the endorsement “Memor. of the Family.” A much reduced facsimile, showing its appearance, is printed facing this page; it is followed by a reproduction in type, necessarily somewhat conventionalized, but arranged as nearly as possible as is the original. The manuscript is torn and several entries are partially or wholly lost; in the printed version the missing data, derived from other sources, have been supplied within brackets.
This chart and the genealogical tables and charts in the first volume of this edition (pp. l–liii, lvi–lxii, lxviii–lxix, 1xxii–lxxv) each include some information not contained in the other, and some data in Franklin’s chart differ from what the editors provided. Notes appended to the printed chart explain conflicting points and supply additional comment on some details.
  
  

  
    
      
      Open a typeset version of the chart:Medium resolution (2101 x 1527 pixels)High resolution (3151 x 2290 pixels)
    
  
  [Notes refer to superscripts in the typeset version of the chart above]
1. BF probably guessed that Margerye was Thomas’ sister; her marriage is recorded among the extracts from the Ecton parish register BF received from the Rev. Eyre Whalley; see above, p. 116.
2. By an oversight the editors failed to include this date in their genealogical table.
3. For discussion of the order of birth of these unnamed twin sons among the children of Thomas and Jane, see above, I, li n.
4. BF’s chart leaves a blank for this date. The editors followed Benjamin Franklin the Elder, who gives it as Feb. 20, 1643, but whether he intended this to be Old Style or New Style is not known. “A short account of the Family of Thomas Franklin of Ecton in Northamptonshire. 21 June 1717.” Yale Univ. Lib.
5. Benjamin Franklin the Elder gives her maiden name as Sawyer. “A short account.”
6. The editors’ table supplied the date of death as March 17, 1727, from New-England Weekly Journal, March 27, 1727.
7. The year of death is inserted in pencil. The editors followed Benjamin Franklin the Elder in giving the date of birth as Oct. 29, 1654 (though it now appears that this was probably the date of baptism; see above, p. 115), and the date of death as June 24, 1712. “A short account.”
8. Anne’s maiden name, Child, is found in Benjamin Franklin the Elder’s “A short account”; her date of death, July 9, 1689, is entered on an undated MS in BF’s hand listing the birthdays of Josiah Franklin’s children (below, p. 454); Abiah’s death, May 8, 1752, is recorded in Jane Mecom’s “Book of Ages,” Van Doren, Franklin-Mecom, p. 101.
9. BF fails to show here Thomas’ daughter Sarah (A.5.2.3.1.1.1), in 1758 a child of about five, who resided with BF in London at various times during 1766–70.
10. The daughter, whom BF showed here only as an empty circle, was named Hannah; she married Thomas Walker and in 1758 had two sons, John and Henry.
11. Benjamin Franklin the Elder recorded the birth of his daughter Jane as Feb. 14, 1687; “A short account.”
12. James Franklin died on his thirty-eighth birthday, Feb. 4, 1735. See George P. Winship, “Newport Newspapers in the Eighteenth Century,” Newport Hist. Soc., Bulletin, No. 14 (Oct. 1914), p. 5; Howard M. Chapin, “Ann Franklin of Newport, Printer, 1736–1763,” Bibliographical Essays A Tribute to Wilberforce Eames ([Cambridge, Mass.], 1924), p. 339.

